Citation Nr: 0213831	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  01-02 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $9,514.00.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
September 1952.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 2000 decision of the Committee on 
Waivers and Compromises (Committee) of the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied waiver of recovery of an 
overpayment of pension benefits.  

The amount of the debt, or the proper creation of the 
overpayment, have not been disputed.


FINDINGS OF FACT

1.  There is fault on the part of the veteran in the creation 
of the overpayment.

2.  The evidence does not show that repayment of the debt 
would cause an undue financial hardship for the veteran.

3.  There would be unjust enrichment to the veteran if he did 
not repay the debt.

4.  Recovery of the debt would not defeat the purpose of the 
benefits.

5.  The veteran did not detrimentally rely on the erroneous 
payments, and it has not been otherwise shown to be 
unreasonable to require repayment of the debt.


CONCLUSION OF LAW

Recovery of the overpayment of VA benefits in the amount of 
$9,514.00 would not be against equity and good conscience.  
38 U.S.C.A. §§ 5107, 5302(a) (West 1991 & Supp. 2001); 38 
C.F.R. §§ 1.963, 1.965(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
appellant is required in order to comply with the duty to 
assist.  The notice and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (Nov. 9, 2000) do not apply 
to this appeal.  See Barger v. Principi, 16 Vet. App. 132 
(2002).  The Board does find that the development conducted 
by the RO in this case fully meets the requirements of the 
provisions of 38 U.S.C.A. § 5107 (West 1991).  The RO has 
appropriately notified the veteran of the applicable law and 
regulations, and the reasons and bases for its denial, in its 
statement of case (SOC) and the supplemental statements of 
the case (SSOCs).  Additionally, the veteran had the 
opportunity to present testimony during a May 2001 hearing 
before a RO hearing officer.  


Evidentiary background:  In September 1995, the RO informed 
the veteran of an award of pension benefits effective from 
October 1, 1994.  He was informed that the amount of the 
award was based on income for himself and his spouse from the 
Social Security Administration and he was provided with VA 
Form 21-8768, Disability Pension Award Attachment, which 
explained factors concerning pension benefits.

In March 1996 and February 1997, the RO, by letter, informed 
the veteran that the rate of his VA pension depended on total 
"family" income which included his income and that of any 
of his dependents.  He was informed that VA would "adjust 
[his] payments whenever this income change[d]."  He was told 
to notify VA "immediately if income is received from any 
source" other than what was identified in the letter.  
Additionally, he was informed that a failure to promptly 
inform VA about income changes may create an overpayment 
which would have to be repaid. 

In March 1996 and January 1999, the veteran submitted 
Eligibility Verification Reports (EVRs) for the years 1995 
and 1998, respectively.  He did not report any income other 
than that from social security benefits.  

In January 2000, the veteran submitted an EVR on which he 
reported that he received ELA retirement income of $224 
monthly as well as Social Security benefits.  He indicated 
that he began to receive ELA retirement benefits "around 
1996."

In January 2000, the RO received a letter from the 
"Adminstracion De Los Sistemas De Retiro" from the 
Government of Puerto Rico.  This letter indicated that the 
veteran was presently receiving yearly retirement benefits in 
the amount of $2,988.48 paid in monthly installments of 
$249.04.  During 1995 monthly benefits were $2901.48 annually 
paid in monthly installments of $241.79.  It was noted that 
the retirement benefits had been in effect since November 
1982.  

By letter dated in September 2000, the RO notified the 
veteran that an overpayment had been created as the evidence 
showed that he had been in receipt of retirement benefits 
that had not previously been reported.  Thereafter, he 
requested a waiver of the overpayment of pension benefits.  
He indicated on an October 2000 Financial Status Report (FSR) 
that his total monthly income was $905.72 (Social Security 
benefits of $656.20 and the ELA retirement of $249.52) and 
his wife's total monthly income was $247 consisting of Social 
Security benefits.  Average monthly expenses amounted to 
$625.29.  Thus, he was left with a net monthly family income 
of $527.43.  

The veteran's waiver request was denied by the Committee on 
Waivers and Compromises (Committee) of the San Juan RO in 
December 2000.  The Committee determined that the veteran was 
at fault for the creation of the debt and it was not against 
the standard of equity and good conscience to require 
repayment of the debt.  In a statement of the case was issued 
in March 2001 the Committee concluded that the veteran was at 
fault for the creation of the debt; that the veteran had had 
been unjustly enriched; that collection of the debt would not 
result in unreasonable hardship; and that recovery of the 
debt would not defeat the purpose of the benefit.  
Thereafter, the veteran perfected an appeal to the Board.

In a May 2001 FSR, the veteran reported monthly income of 
$905.72 for himself and $247.06 for his wife.  His monthly 
expenses were reported as $1080.38.  Thus, he was left with a 
net family income of $72.40.

The veteran presented testimony at a hearing before RO 
personnel in May 2001.  His representative indicated that the 
veteran was not "properly informed about how the pension 
benefits worked."  The veteran reported that he had never 
been informed that he needed to report his retirement income 
to VA.  He indicated that others had filled out his EVRs and 
that no one had asked him about other income.  He indicated 
that he subsequently learned that he was to report this 
income from another veteran and immediately reported it to 
VA. 


II.  Legal Criteria:  Under pertinent VA regulations, 
recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 C.F.R. § 1.963(a) (2001).  

The term "bad faith" generally describes unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus a debtor's conduct in connection 
with a debt arising from participation in a VA benefits 
programs exhibits bad faith if such conduct, although not 
undertaken with actual fraudulent intent, is undertaken with 
intent to seek an unfair advantage, with knowledge of the 
likely consequences, and results in a loss to the government.  
38 C.F.R. § 1.965(b)(2).  

A "lack of good faith" is absence of an honest intention to 
abstain from taking unfair advantage of the government.  
38 C.F.R. § 1.965(b)(3).

The term "equity and good conscience" means arriving at a 
fair decision between the claimant and VA; the decision 
should not be unduly favorable or adverse to either side. 38 
C.F.R. § 1.965(a).  The standard is for application when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of VA's 
rights.  Id.  Different factors will enter into such 
decision, such as the relative fault of the debtor, weighing 
such fault against any fault on VA's part, whether there 
would be undue financial hardship resulting from recovery of 
the overpayment from the veteran, whether recovery of the 
overpayment would defeat the purpose of benefits otherwise 
authorized, whether and to what extent there was any unjust 
enrichment, and whether the debtor changed position to his 
detriment in reliance of VA benefits.  38 C.F.R. § 
1.965(a)(1)-(6); Ridings v. Brown, 6 Vet. App. 544 (1994).


III.  Analysis:  After a review of the evidence, the Board 
finds no evidence that the veteran's actions were undertaken 
with "intent to seek an unfair advantage."  Accordingly, 
the Board finds that the evidence does not show "bad faith" 
on the veteran's part.  In addition to a lack of bad faith, 
the Board finds that fraud or misrepresentation has not been 
shown; consequently, the appropriate question to be resolved 
is whether it would be against equity and good conscience to 
require repayment of the debt.
 
Addressing the question of fault in the creation of the 
overpayment, the Board notes that the veteran is at fault as 
he failed to timely report retirement income for the years 
1994, 1995, 1996, 1997, 1998 and 1999.  On his March 1996 and 
February 1997 EVRs, he reported that he had no retirement 
income.  While the veteran contends that he was not informed 
that he had to report his retirement income, as noted 
previously, he veteran was informed by letter that he had to 
report all sources of family income.  Similarly, in award 
letters dated in March 1996, January 1997, February 1998, and 
March 1999, the veteran was informed that his retirement 
income had not been reported in the computation of his VA 
disability pension benefits.  As he was provided ample notice 
that he was required to report all income, the Board finds 
that the veteran is at fault for the creation of his 
overpayment.

Turning to his ability to repay the debt, as mentioned 
previously, the veteran has submitted two FSRs.  The January 
2000 FSR and May 2001 FSR both show that the veteran's 
monthly net income exceeds his monthly family expenses. 
Despite the veteran's contentions that repayment of his debt 
would result in hardship, the Board finds that the evidence 
does not show that repayment of the debt would deprive the 
veteran of basic necessities of life.

As to the other aspects of equity and good conscience, the 
Board believes that there would be unjust enrichment in this 
case if the veteran did not repay the debt, inasmuch as he 
received benefits to which he was not entitled.  In the same 
manner, recovery of the debt in reasonable monthly 
installments would not defeat the purpose of benefits 
otherwise authorized, and the veteran has not claimed to have 
relinquished a valuable right or to have changed his position 
by reason of having relied on the additional erroneous 
benefits.  No other factors which would preclude recovery of 
the overpayment as against equity and good conscience have 
been put forth.

After weighing all of the above factors, the Board believes 
that recovery of the overpayment would not be against equity 
and good conscience.  38 U.S.C.A. § 5302.  In so concluding, 
the Board finds that the evidence of record is not so evenly 
balanced that there is doubt as to any material issue.  38 
U.S.C.A. § 5107 (West Supp. 2001).


ORDER

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $9,514.00 is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

